 1   ANTHONY P. CAPOZZI, CSBN: 068525
     LAW OFFICES OF ANTHONY P. CAPOZZI
 2   1233 W. SHAW AVE., SUITE 102
     FRESNO, CALIFORNIA 93711
 3   PHONE: (559) 221-0200
     FAX: (559) 221-7997
 4   EMAIL: Anthony@capozzilawoffices.com
     www.capozzilawoffices.com
 5
 6   ATTORNEY FOR Defendant,
     KASPER KASPERIAN
 7
 8
 9                               UNITED STATES DISTRICT COURT

10                              EASTERN DISTRICT OF CALIFORNIA

11                                             ******

12   UNITED STATES OF AMERICA,                          Case No.: 1:15-CR-00272 DAD-BAM
13                 Plaintiff,
14                                                      STIPULATION AND ORDER TO
                                                        CONTINUE SENTENCING HEARING
15          v.
16
                                                        Date: January 21, 2020
17   KASPER KASPERIAN,                                  Time: 10:00 a.m.
                                                        Courtroom: 5
18                 Defendant.
19
20   TO:    THE HONORABLE COURT AND TO THE ASSISTANT UNITED STATES
            ATTORNEY:
21
22          IT IS HEREBY STIPULATED by and between the parties hereto through their respective
23   counsel that the sentencing hearing in the above captioned matter now set for Tuesday, January
24   21, 2020, at 10:00 a.m. be continued to Monday, March 16, 2020, at 10:00 a.m.
25          This request is made by Probation who needs additional time to prepare the Presentence
26   Investigation Report due to a previously scheduled vacation.
27
28
     IT IS SO STIPULATED.
                                               Respectfully submitted,
                                                    1
 1
      DATED:      December 3, 2019       By: /s/ Melanie L. Alsworth
 2                                           MELANIE L. ALSWORTH
 3                                           Assistant United States Attorney

 4
 5
      DATED:      December 3, 2019       By: /s/ Anthony P. Capozzi
 6                                           ANTHONY P. CAPOZZI
                                             Attorney for Defendant KASPER KASPERIAN
 7
 8
 9
                                                ORDER
10
            Based upon the stipulation of the parties and good cause appearing therefor, it is hereby
11
     ORDERED that the date of the sentencing hearing of the defendant in the above-entitled case is
12
     continued from Tuesday, January 21, 2020, at 10:00 a.m. to Monday, March 16, 2020, at 10:00
13
     a.m.
14
15   IT IS SO ORDERED.

16      Dated:    December 3, 2019
                                                        UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28




                                                    2
